Citation Nr: 0215557	
Decision Date: 11/04/02    Archive Date: 11/14/02

DOCKET NO.  00-06 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel

INTRODUCTION

The veteran served on active duty from January 1964 to 
December 1965.  

This matter arises from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefit sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue on appeal, and has 
provided all required notice of the types of evidence the VA 
would attempt to obtain and what the veteran was responsible 
for providing.  

2.  The veteran served at the main Da Nang U.S. Marine Corps 
air base in the Republic of Vietnam during the Vietnam War 
era from July 25, 1965, to November 8, 1965.  

3.  The veteran has been diagnosed with PTSD.  

4.  The veteran has not been shown to have been involved in 
combat during his Vietnam service.  

5.  The supporting evidence does not confirm any claimed in-
service stressor that serves to establish a basis for a 
diagnosis of PTSD.  



CONCLUSION OF LAW

A psychiatric disorder, to include PTSD, was not incurred or 
permanently aggravated as a result of the veteran's active 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5107 (West 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125, 
4.126 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he incurred PTSD as a result of 
traumatic experiences encountered during his service in the 
Republic of Vietnam during the Vietnam War era.  Accordingly, 
he contends that service connection for PTSD is warranted.  
In such cases, the VA has a duty to assist the veteran in 
developing facts which are pertinent to such claims.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  The provisions of the VCAA apply to all claims 
for VA benefits, to include claims involving entitlement to 
service connection.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii).  The VA stated that "provisions of this 
rule merely implement the VCAA, and do not provide any right 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate his claim for 
VA benefits. See 38 U.S.C.A. §§ 5103A, 5107(a) (West Supp. 
2001).  This assistance specifically includes obtaining all 
relevant records, private or public, adequately identified by 
the claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where such is 
necessary to make a decision on the claim.  Id.  The ultimate 
responsibility for furnishing evidence, however, rests with 
the claimant.  See 38 U.S.C.A. § 5103A (West Supp. 2001); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c)).  

Essentially, the VCAA provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  The VA is not required, however, to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, it requires that the VA notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim for VA benefits.  See generally 38 U.S.C.A. 
§§ 5102, 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  As part of the notice, VA is required to inform 
the claimant and the claimant's representative which evidence 
is to be provided by the claimant, and which evidence, if 
any, VA will attempt to obtain for the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 197 (2002) 
(requiring the VA to notify the veteran of what evidence he 
was required to provide and what evidence the VA would 
attempt to obtain).  

In the present case, the VA's redefined duty to notify and 
assist has been fulfilled.  The Board finds that the veteran 
has been provided adequate notice of the evidence needed to 
substantiate his claim for service connection for PTSD.  In 
that regard, the Board concludes that the discussions as 
contained in the initial rating decisions, in the subsequent 
statement and statements of the case, as well as 
correspondence to the veteran outlining his rights and duties 
under the VCAA have provided him with sufficient information 
regarding the applicable regulations and the evidence 
necessary to substantiate his claim.  By correspondence dated 
in May 2000, January 2001, and June and August 2001, the 
veteran was informed of the evidence he was responsible for 
providing, and what evidence the VA would attempt to obtain.  
Moreover, he has been informed, via multiple correspondence 
dated in September and October 1998, as to the need to state 
with specificity the facts and circumstances surrounding his 
alleged stressors upon which he has based his claim for 
service connection for PTSD.  The Board finds that such 
documents are essentially in compliance with the VA's revised 
notice requirements.  Accordingly, the Board finds that the 
VA does not have any further outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  See Quartuccio, supra.  

With respect to assistance with evidentiary development, the 
Board notes that the RO has requested and obtained all 
clinical treatment records as identified by the veteran.  To 
that end, the Board concludes that all relevant facts have 
been properly developed, and that all evidence necessary for 
an equitable disposition of the issue of entitlement to 
service connection for PTSD has been identified and obtained.  
The evidence of record includes the veteran's service medical 
records, service personnel records, records of both private 
and VA clinical post-service treatment, the report of a VA 
rating examination, and multiple personal statements made by 
the veteran in support of his claim.  In addition, the 
veteran has submitted testimony at a personal hearing before 
a Hearing Officer at the RO.  The veteran's accounts of his 
various alleged stressors were referred to the United States 
Marine Corps Headquarters, Marine Corps Historical Center for 
verification purposes, and several responses were received 
from that entity.  

Moreover, the Board finds that in light of medical opinions 
offered by treating physicians and in light of the 
verification status of the veteran's claimed stressors, 
scheduling the veteran for a rating examination to determine 
whether or not he has PTSD related to service would result in 
unnecessary delay, and would not add anything of substance to 
the evidentiary record.  Accordingly, for reasons that will 
be set forth more fully below, the Board finds that it is 
unnecessary to schedule the veteran to undergo an additional 
VA rating examination in connection with this particular 
claim.  The Board is unaware of any additional relevant 
evidence which is available in connection with this claim, 
and concludes that all reasonable efforts have been made by 
the VA to obtain the evidence necessary to substantiate the 
veteran's claim for service connection for PTSD.  Therefore, 
no further assistance to the veteran regarding the 
development of evidence is required, and would otherwise be 
unproductive.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. 
§ 3.303(a) (2001).  Prior to receipt of the veteran's claim 
for service connection for PTSD, the provisions of 38 C.F.R. 
§ 3.304(f) were amended to reflect the decision by the United 
States Court of Appeals for Veterans Claims (Court) in Cohen 
v. Brown, 10 Vet. App. 128 (1997), effective on March 7, 
1997.  Essentially, the VCAA eliminates the requirement that 
a claimant must submit evidence of a well-grounded claim.  
That notwithstanding, effective March 7, 1997, service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with VA regulation 38 C.F.R. 
§ 4.125(a), a link established by medical evidence, between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that a veteran engaged 
in combat with the enemy and the claimed stressor is related 
to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f) (2001).  

Historically, the veteran's claim for service connection for 
PTSD was denied by a rating decision dated in August 1999.  
The veteran filed a timely appeal with respect to the RO's 
August 1999 decision, and the case has since been referred to 
the Board.  The Board observes that while the issue on appeal 
has been characterized as entitlement to service connection 
for a psychiatric disorder, to include PTSD, it does not 
appear that the veteran has asserted entitlement to service 
connection for any psychiatric disorder other than PTSD.  
Even so, the Board will consider the merits of the veteran's 
claim for service connection for psychiatric disorders other 
than PTSD.  

The veteran's original Form DD-214 did not disclose that he 
served overseas.  Such document was since amended by a Form 
DD-215 to reflect five months and ten days of foreign 
service.  Military travel records were obtained which 
disclosed that the veteran landed at Da Nang in the Republic 
of Vietnam on July 25, 1965, and that he departed on November 
8, 1965.  His remaining overseas duty was shown to have been 
performed in Okinawa and in the Philippine Islands.  The 
veteran's service personnel records also disclose that he 
served as a postal clerk, truck driver, and in administrative 
functions with several service and supply companies in the 
Third Marine Division stationed in the Da Nang area.  The 
veteran submitted statements indicating that he had served 
primarily at the main air base at Da Nang.  

With respect to his purported stressors, the veteran has 
claimed that he witnessed a Vietnamese woman kill two Marine 
perimeter guards with a hand grenade, that he witnessed 
torture and interrogations of enemy prisoners, and that he 
was attacked by Viet Cong troops while driving his truck and 
while performing perimeter guard duty at the main Da Nang air 
base.  He later modified his statements to indicate that he 
lived in a tent immediately adjacent to the interrogation 
area, and that he witnessed shooting deaths or executions of 
enemy prisoners.  In addition, the veteran claimed that he 
and another Marine were walking by a barracks area when he 
was attacked from behind by a knife-wielding American who was 
subsequently disarmed and restrained.  The veteran claimed to 
have reported the alleged incident to the authorities, but 
never heard anything further about it.  The veteran also 
claimed that his area was attacked by Viet Cong sappers who 
launched rockets and mortar rounds into his compound, and 
that an attacking enemy soldier had been propelled by 
exploding ordnance into his immediate area.  Still later, the 
veteran further modified his statements to the effect that 
some six helicopter crew chiefs were killed when their 
helicopters were destroyed in an attack on the Da Nang air 
base.  

VA and private clinical treatment records dating from January 
1995 through August 2001 disclose that the veteran has been 
diagnosed with PTSD.  Between May and July 1998, the veteran 
was seen at a private psychiatric clinic on an outpatient 
basis.  At that time, he indicated that he had witnessed a 
co-worker's accidental death in a work-related incident in 
the late 1980s, and that he had undergone inpatient PTSD 
treatment at an unknown VA facility following that event.  He 
stated that he had been stationed at Da Nang, and that he 
came under frequent mortar attacks, and that his unit 
sustained several casualties while he was there.  During the 
course of his treatment, the veteran reported experiencing 
intrusive thoughts of Vietnam, of recurring memories of a 
Vietnamese woman who had booby-trapped her child with 
explosives in order to kill an American soldier, and other 
thoughts of the "recurrent mortar attacks."  The treating 
psychologist concluded with diagnoses of PTSD (considered) 
and of a depressive disorder, not otherwise specified.  In 
addition, he noted that the veteran was then pursuing a claim 
for service connection for PTSD with the VA, and also noted 
that the veteran claimed to have spent five months in Vietnam 
during which time he claimed to have experienced "heavy 
enemy activity."  A subsequent treatment record from the 
private psychiatric clinic dated in August 2001 shows that 
the veteran was receiving disability payments and treatment 
as part of his retirement benefits from the railroad from 
which he had retired after 22 years of employment.  The 
veteran indicated that he had sustained some sort of blunt 
head trauma in service, and that he experienced recurrent 
headaches as a result of such trauma.  The veteran's symptoms 
of increased cognitive deficits and emotional volatility were 
noted to possibly be neurologically based, although the 
treating psychologist indicated that residuals from Vietnam 
could not be ruled out.  The treating psychologist concluded 
with diagnoses of emerging dementia due to head trauma 
(provisional) and PTSD (possible mild residuals).  

VA clinical treatment records, dating from February 1999 
through July 2001, generally show that the veteran underwent 
outpatient treatment for what was diagnosed as PTSD and major 
recurrent depression.  He reportedly witnessed an accident at 
a railroad for which he had worked for 22 years, in which a 
co-worker was killed in a grotesque manner.  The veteran's 
alleged Vietnam trauma was alluded to in general terms, but 
no specific stressors were discussed.  A note received from a 
local VA medical center (VAMC) indicated that there were no 
VA treatment records pertaining to the veteran dated prior to 
1995.  VA treatment records dating from January 1995 to 
approximately February 1999 were limited to a treatment for a 
variety of physical problems.  

The veteran underwent a VA rating examination in November 
1998.  The report of that examination shows that the veteran 
demonstrated all symptoms suggestive of PTSD, although the 
examiner qualified his findings with the caveat that the 
veteran's claimed stressors must be verified.  The veteran 
indicated that he had a "buddy" who was currently receiving 
treatment for PTSD, and offered that he relived his alleged 
experiences while in Vietnam.  The veteran was noted to be 
recently divorced, and had retired from a railroad after 22 
years of service.  He had two grown children, and had earned 
a General Education Diploma.  The veteran reported that he 
had not undergone any inpatient psychiatric treatment, but 
that he had undergone a 28-day substance abuse program 
following a positive drug test after a co-worker was killed 
in a work-related accident.  According to the veteran, he was 
working as a railroad conductor when his supervisor was 
killed on the railroad tracks by a train on which he was 
working.  He indicated that he experienced difficulty working 
after that incident, although he did continue to work for 
some two years until he accepted a company buy-out.  With 
respect to his reported stressors, the veteran indicated that 
in August 1990, he found that a relative was committing acts 
of domestic violence upon his niece.  That relative had also 
reportedly destroyed the veteran's brand-new truck and 
subsequently arranged to have the veteran physically beaten 
by three other individuals in a bar.  The veteran stated that 
such incident involved the local police and his 
incarceration.  Following that incident, the veteran 
indicated that his immediate supervisor had been killed in a 
job-related accident in November 1990 in a gruesome manner.  
The veteran claimed that the above-discussed stressors caused 
his alleged combat recollections to emerge.  With respect to 
service-related stressors, the veteran stated that he had 
served six months in Vietnam in a base camp in the Da Nang 
area.  He offered that his primary duties were as a clerk-
typist, although he also served as a mail handler, truck 
driver, and performed perimeter guard duty.  According to the 
veteran at that time, a Vietnamese woman detonated a hand 
grenade, killing herself, her small child, and an American 
soldier.  The veteran stated that another soldier was wounded 
in the attack.  The veteran also claimed that after four days 
"in-country," a Marine jumped him from behind, and cut his 
throat before being stopped by other individuals.  The 
veteran reiterated his prior account of having been subjected 
to mortar and rocket fire on several occasions, and that he 
witnessed interrogations and executions of enemy soldiers.  
In addition, he stated that he had been caught in a firefight 
outside his perimeter in a nearby village.  The examiner 
offered that on clinical examination, the veteran's responses 
were consistent with a diagnosis of PTSD, and opined that the 
veteran's recurrent intrusive memories of alleged Vietnam 
trauma were triggered by the above-discussed events which had 
occurred in 1990.  He concluded with a diagnosis of Axis I 
PTSD.  

Based upon the veteran's account of his purported stressors, 
the relevant information was forwarded to the United States 
Marine Corps Headquarters, Personnel Management Support 
Branch (USMC) for verification.  In a response to the RO's 
inquiry dated in March 1999, the USMC indicated that it was 
unable to verify the death of the Marine guard (or guards) 
referenced above, during the time frame the veteran claimed 
the incident occurred.  In support of that finding, the USMC 
included copies of records and other documentation from all 
relevant military units in the veteran's area of operation 
during the time frame specified.  The veteran's other alleged 
stressors were characterized as anecdotal, and could not be 
verified.  

In November 1999, the veteran appeared before a Hearing 
Officer at the RO, and stated that he wished to amend his 
claim to reflect that he was only seeking service connection 
for PTSD, and not for a depressive disorder or alcohol abuse.  
He reiterated his accounts of his alleged stressors in which 
he claimed to have been attacked by a knife-wielding Marine 
in a barracks area.  The veteran stated the name of an 
individual whom he claimed witnessed the event, but was 
unable to recall his unit of assignment, or other pertinent 
details about the alleged attack.  The veteran offered that 
at the time, he worked as a mail handler, but was unable to 
recall his unit of assignment.  He went on to describe the 
alleged incident in which the Vietnamese woman exploded a 
hand grenade, killing herself, a small child, and two Marine 
guards.  The veteran stated that he heard the noise of the 
explosion, but that he was unaware of the situation at that 
time, before encountering the aftermath of the incident.  The 
veteran also described his alleged witnessing of 
interrogations of enemy prisoners, and stated that he had 
first undergone treatment for PTSD with the VA in 1993, and 
that he was then advised to file a claim for service 
connection for that disability.  According to the veteran, he 
began to experience flashbacks in 1990, after the accident 
involving his supervisor.  The veteran indicated that the 
alleged incidents he described occurred between July and 
September 1965, and that he was sure of the approximate time 
because the rains had not yet begun.  

In further support of his claim for service connection for 
PTSD, the veteran submitted a report entitled Marines in 
Vietnam; "The Landing and the Buildup, 1965" by Shulimson 
and Johnson.  Included with the report was a scale map of the 
Da Nang operational area showing the main Marine Corps Da 
Nang air base where the veteran was stationed, and a smaller 
helicopter airfield some 2-1/2 miles distant, referred to as 
the "Marble Mountain Air Facility."  According to the 
report, on the evening/early morning of October 27-28, 1965, 
the Viet Cong attacked the Marble Mountain Air Facility with 
sappers using machine guns and satchel charges and covering 
mortar fire.  One-third of the Marine helicopters were 
destroyed in the Marble Mountain attack.  There was no report 
of casualties.  According to the report, the main Da Nang air 
base did not suffer an attack because patrolling Marines 
interrupted and fought assembling enemy troops some five 
miles distant.  

The veteran subsequently claimed that six crew chiefs were 
killed in that attack, and listed it among his alleged 
stressors.  The veteran's information was referred to the 
USMC in May 2002, and a response was received from the Marine 
Corps Historical Center shortly afterwards in July 2002.  
Again, the USMC Historical Center provided additional unit 
records showing daily activities for the veteran's units of 
assignment at the main Da Nang air base during the entire 
time of his service in Vietnam.  Those records likewise 
failed to disclose any combat, any casualties, or any attack 
involving the air base where the veteran was stationed.  The 
records, some of which consisted of daily logs of unit 
activity, had specific and ample provision for documenting 
any combat activity at the Da Nang main air base where the 
veteran was stationed.  None of the relevant units, however, 
reported any combat activity.  

The Board has evaluated the foregoing, and after a full 
review of the veteran's contentions regarding his claim for 
service connection for PTSD, finds that the preponderance of 
the evidence is against a grant of service connection for 
that disability.  The Board recognizes the veteran suffers 
from a psychiatric disability, and that he has been diagnosed 
with PTSD.  The Board further acknowledges that the veteran 
experienced a number of very unfortunate episodes involving 
the gruesome death of a co-worker, and other family-related 
problems.  In addition, the Board notes that the treating and 
examining physicians have offered opinions linking the 
diagnosed PTSD to the veteran's claimed in-service stressors.  
None of those claimed in-service stressors, however, have 
been verified, and the reports from the USMC suggest that 
given the largely anecdotal character of the statements the 
veteran has provided, such are unverifiable.  Moreover, even 
while the veteran did serve in an area characterized as a 
"combat zone," such service is not dispositive of whether 
the veteran actually served in "combat" as contemplated by 
the provisions of 38 U.S.C.A. § 1154(b).  

Here, the veteran has claimed variously that while stationed 
at the main U.S. Marine air base at Da Nang, he witnessed the 
death and/or wounding of two Marine perimeter guards, that he 
was taken under fire, that he witnessed torture and execution 
of enemy prisoners, and that six helicopter crew chiefs were 
killed when their helicopters were destroyed, presumably at 
Marble Mountain helicopter airfield on 27-28 October.  The 
relevant unit records, however, fail to disclose that the 
main Marine air base at Da Nang was ever attacked during the 
time the veteran was stationed at that facility.  While he 
variously claimed to have been stationed "in-country" at Da 
Nang from between five to six months, his service personnel 
records disclose that he was only in Vietnam from July 25 to 
November 8, 1965.  Those records provided by the USMC were of 
the type that would have reflected such incidents as the 
veteran had described, if in fact such incidents had actually 
occurred.  

In addition, while the Board acknowledges that the Marble 
Mountain Air Facility was attacked on the evening of 27-28 
October 1965, there is no indication that the veteran was 
ever stationed at that facility.  As noted, such airfield was 
some 2-1/2 miles distant at its closest point from the main air 
base at Da Nang where the veteran was stationed.  The Board 
reiterates that the veteran was never shown to have been 
under attack, and the pertinent unit records fail to show 
that the main air base had received any incoming mortar or 
rocket fire during the time the veteran was stationed there.  
Section 1154(b) provides, in substance, that in the case of a 
veteran who engaged in combat against an enemy, the Secretary 
of the VA will accept as sufficient proof of service-
connection any disease or injury alleged to have been 
incurred by such service satisfactory lay or other evidence 
of service incurrence, if such injury or disease is 
consistent with the circumstances, hardships or conditions of 
such service.  Id.  The VA General Counsel, in an opinion set 
forth at VAOPGCPREC 12-99 (October 18, 1999), has addressed 
the issue involving determinations of whether a veteran 
engaged in combat with the enemy.  By that opinion, the 
General Counsel held that in order to determine whether the 
VA is required to accept a particular veteran's 
"satisfactory lay or other evidence" as sufficient proof of 
service connection, an initial determination must be made as 
to whether the veteran "engaged in combat with the enemy."  

Certain medals or decorations, including but not limited to, 
the Combat Action Ribbon, Combat Infantryman Badge, the 
Bronze Star Medal with a "V" device denoting valor, the 
Silver Star Medal, or the Purple Heart Medal, are all 
accepted as prima facie indicia of service in combat.  In the 
present case, however, the record fails to disclose that the 
veteran was awarded any such decorations, and indeed, he 
appears to generally concede that he served in a rear-echelon 
capacity while in Vietnam.  In any event, while the veteran's 
claimed stressors, if verified or verifiable, could be 
considered sufficient to establish a basis for a diagnosis of 
PTSD related to service, such stressors have not been 
verified, and to some extent have actually been 
contraindicated by the USMC unit records.  The veteran has 
thus far been unable to provide names of any individuals 
whose deaths he claimed to have witnessed, or the dates on 
which they allegedly died.  

Further, the VA General Counsel has held that consistent with 
the ordinary meaning of the phrase "engaged in combat with 
the enemy," section 1154(b) requires that the veteran have 
actually participated in combat with the enemy, and would not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGPREC 12-99.  The General Counsel went on 
to state that based on the plain language of Section 1154(b), 
the phrase "engaged in combat with the enemy" requires that 
the veteran have personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit, or instrumentality.  On that basis, the 
General Counsel found that a determination as to whether or 
not a veteran engaged in combat is essentially a factual one, 
to be made on a case-by-case basis.  Id.  

In that regard, the General Counsel has indicated that the VA 
must assess the credibility, probative value, and relative 
weight of each relevant item of evidence, and to apply the 
benefit-of-the-doubt standard if the evidence is in 
equipoise.  See VAOGCPREC 12-99.  Here, the Board emphasizes 
that the evidence fails to demonstrate that the veteran was 
involved in combat.  Other than his assertions and self-
reported history, the veteran's claimed stressors are 
completely unsupported by any objective evidence.  The Board 
finds that while service in a war zone may be stressful in 
and of itself, the evidence fails to demonstrate that the 
veteran participated in a stressful episode involving any 
sort of engagement with an enemy, sufficient to warrant a 
finding that he actually engaged in combat for purposes of 
Section 1154(b).  In short, there is no evidence of record to 
show that the veteran was ever in danger of actual or 
threatened hostile fire during his Vietnam service.  Id.  

Moreover, the veteran's uncorroborated accounts of his 
alleged stressors do not constitute "satisfactory' lay or 
other evidence, as such stressors as the veteran reported are 
not consistent with service in a headquarters supply company 
at the main Da Nang Marine air base during the Vietnam War.  
As noted above, pertinent legal criteria require that if the 
evidence establishes that the veteran engaged in combat and 
the claimed stressor is related to combat, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions or 
hardships of the veteran's service.  Here, given that the 
veteran's statements have not been verified or have been 
shown to be unverifiable, particularly in light of the 
relevant USMC unit records, the Board finds that such clear 
and convincing evidence is of record, and that the claimed 
stressors in this case are not consistent with the veteran's 
documented service.  

The Board further notes that the Court has held that it is 
the responsibility of the Board to assess the credibility and 
weight to be given to the evidence.  See Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. 
App. 190, 192-93 (1992)).  Here, because the veteran's 
claimed stressors have not been verified, and have, to a 
limited extent, been contraindicated by relevant USMC unit 
records, medical opinions suggesting some sort of nexus or 
link between the veteran's service in Vietnam and the 
diagnosed PTSD carry little weight, because such diagnoses 
are primarily based on those claimed stressors.  

The Board does not dispute the veteran's diagnoses of PTSD, 
and does not dispute the sufficiency of stressors relied upon 
by VA and private medical personnel in rendering those 
diagnoses.  There must still be, however, credible supporting 
evidence of the claimed in-service stressors.  In this case, 
no such credible supporting evidence has been found, despite 
thorough research of unit and personnel records.  In that 
regard, the Board notes that it is not bound to accept the 
opinions of physicians whose diagnoses of PTSD were based on 
unverified and inaccurate histories of stressful incidents as 
related by the veteran here.  "just because a physician or 
health care professional accepted the appellant's description 
of his Vietnam experiences as credible, and diagnosed the 
appellant as suffering from PTSD, does not mean that the BVA 
(Board) is required to grant service connection for PTSD."  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The 
veteran has not met the statutory and regulatory requirements 
for service connection for PTSD, and his appeal with respect 
to that issue must therefore be denied.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim for entitlement to service 
connection for PTSD.  As there is not an approximate balance 
of positive and negative evidence regarding the merits of the 
veteran's claim, he is not entitled to the benefit of the 
doctrine in the resolution of his claim for service 
connection for PTSD.  See generally 38 U.S.C.A. §§ 1154(b), 
5107; VCAA.  


ORDER

Service connection for a psychiatric disorder, to include 
PTSD, is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

